Cite as 2015 Ark. App. 107

                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-14-881

ACE MECHANICAL, INC.;                            Opinion Delivered February 18, 2015
FIRSTCOMP INSURANCE
COMPANY; AND DEATH &                             APPEAL FROM THE ARKANSAS
PERMANENT TOTAL DISABILITY                       WORKERS’ COMPENSATION
TRUST FUND                                       COMMISSION
                   APPELLANTS                    [NO. F701339]

V.


KENNY HOLLOWAY                                   AFFIRMED
                                 APPELLEE



                              RITA W. GRUBER, Judge

       Ace Mechanical, Inc., appeals the September 8, 2014 decision of the Arkansas

Workers’ Compensation Commission that awarded Kenneth Holloway additional benefits in

the form of pain management for his compensable back injury. Ace Mechanical contends that

substantial evidence does not support the award for pain management that was prescribed six

years after his compensable back surgery.

       The Commission’s decision summarizes Holloway’s testimony, a functional-capacity

evaluation, and relevant medical records. Further, the Commission exercised its duty to make

determinations of credibility, weigh the evidence, and resolve any conflicts in the testimony

and evidence. Ark. Methodist Med. Ctr. v. Blansett, 2013 Ark. App. 480. Because the only

issue on appeal is the sufficiency of the evidence and because the opinion of the Commission

thoroughly explains its decision, we affirm by memorandum opinion pursuant to sections (a)
                               Cite as 2015 Ark. App. 107

and (b) of In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       VIRDEN and GLOVER, JJ., agree.

       Anderson, Murphy & Hopkins, L.L.P., by: Randy P. Murphy and Mark D. Wankum, for

appellants.

       Walker, Shock & Harp, PLLC, by: Eddie H. Walker, Jr., for appellee.




                                            2